Exhibit EXECUTION COPY REVOLVING CREDIT AGREEMENT Dated as of January 25, 2008 among SANFORD C. BERNSTEIN & CO., LLC, as Borrower, ALLIANCEBERNSTEIN L. P., as US Guarantor, CITIBANK, N.A., as Administrative Agent, CITIGROUP GLOBAL MARKETS INC., as Arranger, JPMORGAN CHASE BANK, N.A. and BANK OF AMERICA, N.A., as Co-Syndication Agents, HSBC BANK USA, NATIONAL ASSOCIATION as Documentation Agent, and THE FINANCIAL INSTITUTIONS WHOSE NAMES APPEAR ON THE SIGNATURE PAGES HEREOF AS “BANKS” TABLE OF CONTENTS Page 1. DEFINITIONS AND RULES OF INTERPRETATION. 1 1.1 Definitions 1 1.2 Rules of Interpretation 16 2. THE REVOLVING CREDIT FACILITY. 17 2.1 Commitment to Lend 17 2.2 Commitment Fee 17 2.3 Utilization Fee 17 2.4 Other Fees 18 2.5 Reduction or Increase of Total Commitment 18 2.6 The Notes; the Record 18 2.7 Interest on Loans 19 2.8 Requests for Loans 19 2.9 Conversion Options 20 2.10 Funds for Loans 21 2.11 Limit on Number of LIBOR Loans 22 3. REPAYMENT OF LOANS 22 3.1 Maturity 22 3.2 Mandatory Repayments of Loans 22 3.3 Optional Repayments of Loans 24 4. CERTAIN GENERAL PROVISIONS 24 4.1 Application of Payments 24 4.2 Funds for Payments 24 4.3 Computations 25 4.4 Inability to Determine LIBOR Rate Basis 25 4.5 Illegality 25 4.6 Additional Costs, Etc. 26 4.7 Capital Adequacy 27 4.8 Certificate 27 4.9 Indemnity 27 4.10 Interest After Default 28 4.11 Taxes 28 4.12 Mitigation and Replacement 30 -ii- Page 5. REPRESENTATIONS AND WARRANTIES. 30 5.1 Corporate Authority 30 5.2 Governmental Approvals 31 5.3 Liens; Leases 31 5.4 Financial Statements 31 5.5 No Material Changes, Etc. 32 5.6 Permits 32 5.7 Litigation 32 5.8 Material Contracts 32 5.9 Compliance with Other Instruments, Laws, Etc. 33 5.10 Tax Status 33 5.11 No Event of Default 33 5.12 Investment Company Act 33 5.13 Insurance 33 5.14 Certain Transactions 33 5.15 Employee Benefit Plans 34 5.16 Use of Proceeds 34 5.17 Environmental Compliance 34 5.18 Funded Debt 35 5.19 General 35 6. AFFIRMATIVE COVENANTS OF THE US LOAN PARTIES. 35 6.1 Punctual Payment 35 6.2 Maintenance of Office 35 6.3 Records and Accounts 36 6.4 Financial Statements, Certificates, and Information 36 6.5 Notices 38 6.6 Existence; Business; Properties 39 6.7 Insurance 40 6.8 Taxes 40 6.9 Inspection of Properties and Books, Etc. 41 6.10 Compliance with Government Mandates, Contracts, and Permits 41 6.11 Use of Proceeds 41 6.12 Certain Changes in Accounting Principles 42 6.13 Broker-Dealer Subsidiaries 42 -iii- Page 7. CERTAIN NEGATIVE COVENANTS OF THE US GUARANTOR. 43 7.1 Disposition of Assets 43 7.2 Fundamental Changes 43 7.3 Restrictions on Liens 44 7.4 Restrictions on Investments 46 7.5 Restrictions on Funded Debt 46 7.6 Distributions 46 7.7 Transactions with Affiliates 47 7.8 Fiscal Year 47 7.9 Compliance with Environmental Laws 47 7.10 Employee Benefit Plans 47 7.11 Amendments to Certain Documents 48 8. FINANCIAL COVENANTS OF THE US GUARANTOR. 48 8.1 Consolidated Leverage Ratio 48 8.2 Minimum Consolidated Net Worth 48 8.3 Miscellaneous 48 9. CLOSING CONDITIONS. 48 9.1 Financial Statements and Material Changes 48 9.2 Loan Documents 48 9.3 Certified Copies of Charter Documents 49 9.4 Partnership, Corporate and Company Action 49 9.5 Consents 49 9.6 Opinions of Counsel 49 9.7 Proceedings 49 9.8 Incumbency Certificate 49 9.9 Fees 49 9.10 Representations and Warranties True; No Defaults 50 9.11 Determinations under Section 9 50 10. CONDITIONS TO ALL BORROWINGS. 50 10.1 No Default 50 10.2 Representations True 50 10.3 Loan Request 50 10.4 Payment of Fees 50 10.5 No Legal Impediment 50 -iv- Page 11. EVENTS OF DEFAULT; ACCELERATION; ETC. 51 11.1 Events of Default and Acceleration 51 11.2 Termination of Commitments 54 11.3 Application of Monies 54 12. SETOFF 54 13. THE ADMINISTRATIVE AGENT 55 13.2 Other Agents; Arrangers and Managers 60 13.3 Payments 60 13.4 Holders of Notes 61 13.5 Payments by Borrower; Presumptions by Administrative Agent 61 14. GUARANTY 61 14.1 Guaranty 61 14.2 Guaranty Absolute 62 14.3 Waivers and Acknowledgments 63 14.4 Subrogation 63 14.5 Subordination 64 14.6 Continuing Guaranty; Assignments 65 15. EXPENSES 65 16. INDEMNIFICATION 66 17. SURVIVAL OF COVENANTS, ETC. 66 18. ASSIGNMENT AND PARTICIPATION. 67 18.1 Assignments and Participations 67 18.2 New Notes 69 18.3 Disclosure 70 18.4 Assignee or Participant Affiliated with any Loan Party 70 18.5 Miscellaneous Assignment Provisions 70 18.6 SPC Provision 70 19. NOTICES, ETC. 71 19.1 Notices 71 19.2 Electronic Notices 72 -v- Page 20. CONFIDENTIALITY 72 21. GOVERNING LAW 73 22. HEADINGS 73 23. COUNTERPARTS 73 24. ENTIRE AGREEMENT, ETC. 73 25. WAIVER OF JURY TRIAL 74 26. CONSENTS, AMENDMENTS, WAIVERS, ETC. 74 27. NO WAIVER; CUMULATIVE REMEDIES 75 28. SEVERABILITY 75 29. USA PATRIOT Act Notice 75 Schedules Schedule 1 - Banks and Commitments Schedule 2 - Broker-Dealer Subsidiaries Schedule 5.2 - Governmental Approvals Schedule 5.18 - Funded Debt Schedule 7.3 - Certain Permitted Liens Schedule 7.4 - Certain Investments Exhibits Exhibit A - Form of Note Exhibit B - Form of Revolving Credit Loan Request Exhibit C - Form of Confirmation of Revolving Credit Loan Request Exhibit D - Form of Conversion Request Exhibit E - Form of Confirmation of Conversion Request Exhibit F - Form of Swing Loan Advance Request Exhibit G - Form of Confirmation of Swing Loan Advance Request Exhibit H - Form of Compliance Certificate Exhibit I - Opinion Letter Exhibit J - Form of Assignment and Acceptance Exhibit K - Form of Supplement -vi- REVOLVING CREDIT AGREEMENT THIS
